Case: 21-40457      Document: 00516340230         Page: 1    Date Filed: 06/01/2022




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       June 1, 2022
                                   No. 21-40457
                                                                     Lyle W. Cayce
                                                                          Clerk
   Frances Earline Sims, individually and as dependent administrator of
   The Estate of Steven Mitchell Qualls,

                                                             Plaintiff—Appellee,

                                       versus

   Toderick D. Griffin; Sterling Ramon Linebaugh;
   Heather Rene O’Dell,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:20-CV-124


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Don R. Willett, Circuit Judge:
          Steven Mitchell Qualls, 28, spent the last 34 hours of his life on a
   jailhouse floor, enduring a slow, agonizing death as his body shut down
   following a drug overdose. Unable to stand or speak coherently, Qualls
   moaned in pain, twitched, thrashed, convulsed, hallucinated, vomited
   multiple times (throwing up a dark black liquid and part of a plastic bag), and
   repeatedly cried out for help. Help never came. By the time officers noticed
Case: 21-40457         Document: 00516340230         Page: 2    Date Filed: 06/01/2022




                                      No. 21-40457


   Qualls was dead on the floor, rigor mortis had already set in. Said one non-
   defendant officer: “I should have looked, but, you know, oh well.”
          The district court denied qualified immunity to the jail officers,
   finding that a reasonable jury could conclude that officers turned a blind eye
   to Qualls’s severe—and worsening—medical distress despite his repeated
   pleas for help and knowing he had ingested a bag full of narcotics. We
   AFFIRM.
                                           I
          Steven Mitchell Qualls was a known drug abuser. One day EMS took
   him to the hospital for “chest pains, agitation, and tachycardia.” About five
   hours later Qualls was discharged, but he refused to sign his discharge papers
   or leave the hospital. The hospital called the police. Police arrived and
   escorted Qualls out. Minutes later the police arrested Qualls for public
   intoxication. In between his release from the hospital and arrest by police,
   though, Qualls may have furtively ingested a bag full of drugs.
          Two officers, Sergeant Griffin and Officer Linebaugh, took Qualls to
   the Jasper City Jail for booking. Linebaugh tried to ask Qualls questions to
   complete the booking process. But Qualls was obviously intoxicated. He
   mumbled answers to some questions, ignored others, and at times simply
   answered “no.” Given his state, Griffin allowed Qualls to stay in his street
   clothes rather than put on the standard jail attire. Following booking, Griffin
   and Linebaugh escorted Qualls to the jail’s detox cell. It was the last time
   Qualls ever walked on his own.
          Once in his cell, Qualls’s medical condition steadily worsened. He did
   not sleep or eat. He started incoherently calling out to jail staff:

          • “I need a hospital please. I [inaudible] and my leg . . . [inaudi-
              ble].”




                                           2
Case: 21-40457       Document: 00516340230            Page: 3      Date Filed: 06/01/2022




                                       No. 21-40457


          • “Help. Help. Help. Help. I’m sick. I’m . . . I think it’s like a
              f*cking . . . .”
          • “Help. Please. Please. Ugh.”
          About ten hours after he arrived at the jail, Qualls first vomited “a
   dark black liquid, which he smeared around on the floor and rubbed his face
   in.” He remained lying in his own vomit, unable to comply with Dispatcher
   O’Dell’s instructions to remove himself by simply “roll[ing] over.” When
   the officers picked Qualls up to clean him and his cell, he screamed in pain.
   O’Dell asked if she needed to call EMS. Griffin told her not to. O’Dell asked
   what she should do if Qualls threw up again. Linebaugh told her to just “let
   him,” and laughed that he didn’t want to “hold [Qualls’s] hair.”
          Qualls vomited more black liquid about three hours later. As before,
   Qualls was left face down in his own bile and screamed in pain when the
   officers tried to move him. But the situation quickly grew more dire. While
   cleaning the vomit, Griffin and Linebaugh noticed “a small tied-off piece of
   a bag”—the kind used to hold illegal narcotics—“on the floor covered in
   Qualls’s vomit.” About four hours after that, Qualls vomited black liquid a
   third time. He then began to cry out to the officers. Qualls did so at least 62
   times. And he made noises of pain at least 70 times. Yet no one came. Five
   hours later, Qualls was dead.
          Qualls’s mother, Frances Earline Sims, sued under 42 U.S.C. § 1983
   shortly after her son’s death. Sims alleges that Griffin, Linebaugh, and
   O’Dell all violated Qualls’s constitutional rights. 1 The officers moved for
   summary judgment on the ground of qualified immunity. The district court
   denied the officers’ motion. It found genuine disputes of material fact


          1
           Sims also brought § 1983 claims against the City of Jasper and detective Joshua
   Hadnot. But the district court dismissed both.




                                             3
Case: 21-40457           Document: 00516340230              Page: 4      Date Filed: 06/01/2022




                                            No. 21-40457


   surrounding Sims’s claims that the officers were deliberately indifferent to
   Qualls’s serious medical needs. And it concluded that the law was clearly
   established at the time of that violation. The officers now appeal.
                                                  II
           We review de novo the district court’s denial of qualified immunity. 2
   But because this is an interlocutory appeal, our review is “circumscribed.” 3
   We lack jurisdiction to decide whether the fact disputes the district court
   identified are genuine. Rather, we review whether those fact disputes are
   material. 4 That is, whether they “might affect the outcome of the lawsuit.” 5
           Sims, though, contests our jurisdiction to hear this appeal. She argues
   that the officers only challenge the genuineness of the fact disputes the district
   court found—precisely what we lack jurisdiction to review at this stage. We
   disagree with Sims’s characterization of the officers’ appeal, though. As
   explained more fully below, the officers’ appeal raises issues that do not
   implicate the district court’s genuineness analysis. We do not lose
   jurisdiction over an entire appeal just because we lack jurisdiction to review
   some of the issues raised. 6 We therefore DENY Sims’s motion to dismiss.



           2
               Roque v. Harvel, 993 F.3d 325, 332 (5th Cir. 2021).
           3
               Kokesh v. Curlee, 14 F.4th 382, 391 (5th Cir. 2021).
           4
              Melton v. Phillips, 875 F.3d 256, 261 (5th Cir. 2017) (en banc) (“[W]e lack
   jurisdiction to review the genuineness of a fact issue but have jurisdiction insofar as the
   interlocutory appeal challenges the materiality of [the] factual issues.” (quoting Allen v.
   Cisneros, 815 F.3d 239, 244 (5th Cir. 2016))).
           5
            Kokesh, 14 F.4th at 401 (Willett, J., dissenting) (quoting Prim v. Stein, 6 F.4th 584,
   590 (5th Cir. 2021)).
           6
             See Cunningham v. Castloo, 983 F.3d 185, 190 (5th Cir. 2020) (“The mere fact
   that the district court said that, in its view, material factual disputes preclude summary
   judgment does not deprive us of interlocutory appellate jurisdiction.”).




                                                   4
Case: 21-40457           Document: 00516340230              Page: 5          Date Filed: 06/01/2022




                                            No. 21-40457


                                                 III
           The officers contend the district court erred by denying them
   summary judgment. We have explained the qualified-immunity inquiry many
   times. We review both “(1) whether the defendant violated the plaintiffs’
   constitutional or statutory rights; and (2) whether those rights were clearly
   established at the time of the violation.” 7 The officers argue that the district
   court erred by finding fact disputes supporting a constitutional violation and
   concluding the law was clearly established. We disagree with the officers on
   both issues.
                                                  A
           The parties agree that Qualls had a constitutional right to not “have
   [his] serious medical needs met with deliberate indifference on the part of the
   [officers].” 8 But the officers do dispute whether they violated it. Under our
   caselaw, “[a] serious medical need is one for which treatment has been
   recommended or for which the need is so apparent that even laymen would
   recognize that care is required.” 9 Sims admits that she can show deliberate
   indifference only for each officer who (1) was “aware of facts from which the
   inference could be drawn that a substantial risk of serious harm exists,” and
   (2) actually “dr[ew] the inference.” 10 Under that standard, the fact disputes
   the district court found are material.



           7
               Roque, 993 F.3d at 331.
           8
                See Thompson v. Upshur Cnty., 245 F.3d 447, 457 (5th Cir. 2001) (citations
   omitted).
           9
               Gobert v. Caldwell, 463 F.3d 339, 345 n.12 (5th Cir. 2006).
           10
             Domino v. Tex. Dep’t of Crim. Just., 239 F.3d 752, 755 (5th Cir. 2001) (quoting
   Farmer v. Brennan, 511 U.S. 825, 837 (1994)) (emphasis removed). The officers apparently
   believe that Sims must also show that they “subjectively intend[ed] harm to befall




                                                  5
Case: 21-40457         Document: 00516340230              Page: 6       Date Filed: 06/01/2022




                                          No. 21-40457


           From Linebaugh’s and Griffin’s perspectives, the district court found
   a reasonable jury could conclude that Qualls was “intoxicated on meth when
   he arrived [at the Jail]”; had “swallowed a bag full of drugs” between leaving
   the hospital and arriving at the stationhouse; had yelled for help; had asked
   to go to the hospital; had “vomited black liquid multiple times”; and had
   gotten “worse instead of better over the duration of his detention in the detox
   cell.” From O’Dell’s perspective, the district court found that a reasonable
   jury could conclude that Qualls: “was a drug user”; got “worse instead of
   better over the duration of his detention in the detox cell”; “scream[ed] for
   help”; “ask[ed] for a hospital”; “vomited multiple times” and “had
   swallowed a bag full of drugs.” Those fact disputes might affect whether
   Qualls’s need for treatment was so apparent that even laymen would have
   recognized that care was required. They also might affect whether each
   officer was aware of facts from which he or she could have inferred that
   Qualls was subject to a substantial risk of serious harm.
           The district court made additional findings. It found a reasonable jury
   could conclude the officers knew about those facts, that they “sought no
   medical care for Qualls for the thirty-four hours he was in the detox cell,”
   and that it was “plainly evident” to them that Qualls’s injuries were
   “severe.” Those fact disputes might affect whether each officer actually



   [Qualls],” pointing to our unpublished decision in Estate of Allison v. Wansley, 524 F. App’x
   963, 971–72 (5th Cir. 2013) (per curiam) (citation omitted). As Sims notes, though, we have
   already clarified our caselaw: Plaintiffs need not prove this subjective-intent element. See
   Dyer v. Houston, 964 F.3d 374, 380 (5th Cir. 2020); see also id. at 383–84. Sims also argues
   for “error preservation” purposes that we should replace our deliberate-indifference test
   with a simple “objective standard” since Sims was a pretrial detainee. The parties agree
   that this issue is foreclosed, however, and so we will not address it further. See generally
   Alderson v. Concordia Parish Corr. Facility, 848 F.3d 415, 419 n.4 (5th Cir. 2017) (making
   clear the rule of orderliness requires that adherence to the subjective standard, as embraced
   in Hare v. City of Corinth, 74 F.3d 633, 643 (5th Cir. 1996)).




                                                6
Case: 21-40457          Document: 00516340230              Page: 7   Date Filed: 06/01/2022




                                            No. 21-40457


   inferred that Qualls was subject to a substantial risk of serious harm, yet did
   not seek medical care for him.
          Even so, the officers contend that the district court erred by finding
   fact disputes on a constitutional violation. They argue that “the record [is]
   contrary” to the district court’s findings; that they all “cared” for,
   “monitored,” “responded to,” and “provided” for Qualls; that they
   “cleaned” Qualls and his cell when he vomited; that “there is simply no
   record evidence demonstrating [they] knew or even believed Qualls was
   under the influence of [drugs],” let alone the amount; and that no evidence
   supports they knew “Qualls needed any medical care” beyond what he had
   received. Maybe the jury will agree. But these arguments do not address why
   the fact disputes the district court did find cannot affect the outcome of
   Sims’s lawsuit—the materiality inquiry. 11 Rather, they go to whether a
   reasonable jury could return a verdict for Sims on this evidence—the
   genuineness inquiry, 12 which we lack jurisdiction to review at this stage. 13
   Therefore, we cannot address these arguments by the officers.




          11
               Prim, 6 F.4th at 590 (citation omitted).
          12
               Id.
          13
               Melton, 875 F.3d at 261.




                                                  7
Case: 21-40457           Document: 00516340230              Page: 8       Date Filed: 06/01/2022




                                            No. 21-40457


                                                  B
           Under our caselaw, 14 Sims must also show that Qualls’s “rights were
   clearly established at the time of the violation.” 15 A right is clearly established
   only once it is “sufficiently clear that every reasonable official would have
   understood that what he is doing violates that right.” 16 Sims contends she
   has met that burden. She argues both that the law was sufficiently clear and
   that the officers’ conduct was obviously unconstitutional. 17 The officers
   disagree. As we agree with Sims that the law was clearly established, we need
   not decide whether the officers’ conduct was obviously unconstitutional.
           To show the law was sufficiently clear when the officers violated
   Qualls’s rights, Sims cannot define the “contours” of Qualls’s rights too
   generally. Rather, Qualls’s rights must be defined “with a high degree of
   particularity.” 18 That means Sims must “identify a case” or “body of


           14
              Sims objects to our caselaw assigning her the burden to show the law was clearly
   established at the time of an alleged violation. See Darden v. City of Ft. Worth, 880 F.3d 722,
   727 (5th Cir. 2018) (“Once an official pleads qualified immunity, ‘the burden then shifts to
   the plaintiff, who must rebut the defense by establishing a genuine fact issue as to whether
   the official’s allegedly wrongful conduct violated clearly established law.’” (quoting Brown
   v. Callahan, 623 F.3d 249, 253 (5th Cir. 2010))). Because our precedent forecloses Sims’s
   argument, we need not address it further. See United States v. Bernard, 762 F.3d 467, 482
   (5th Cir. 2014) (explaining that “[w]e need not address” what is “foreclosed by
   precedent”).
           15
                Roque, 993 F.3d at 331.
           16
                Id. at 334 (quoting Mullenix v. Luna, 577 U.S. 7, 11–12 (2015)).
           17
             Sims also argues, for error-preservation purposes, that “[t]he judicially created
   defense of qualified immunity should be abolished.” Whatever the merits of Sims’s
   argument, though, she points to no authority supporting that our panel can overturn
   decades of Supreme Court and circuit caselaw. “As middle-management circuit judges, we
   cannot overrule the Supreme Court.” Whole Woman’s Health v. Paxton, 978 F.3d 896, 920
   (5th Cir. 2020) (Willett, J., dissenting), rev’d en banc, 10 F.4th 430 (5th Cir. 2021).
   Therefore, we will not address it further.
           18
                Morgan v. Swanson, 659 F.3d 359, 372 (5th Cir. 2011).




                                                   8
Case: 21-40457         Document: 00516340230                Page: 9        Date Filed: 06/01/2022




                                            No. 21-40457


   relevant case law” holding that “an officer acting under similar
   circumstances . . . violated the [Constitution].” 19 She did.
           The district court concluded, and Sims contends on appeal, that our
   decision in Easter v. Powell clearly established Qualls’s rights. In Easter, a case
   decided well before Qualls’s death, we explained that a prisoner can show his
   clearly established rights under the Eighth Amendment were violated if a
   prison official “refused to treat him, ignored his complaints, intentionally
   treated him incorrectly, or engaged in any similar conduct that would clearly
   evince a wanton disregard for any serious medical needs.” 20 Easter’s facts fit
   within that standard: “offer[ing] no treatment options to a patient with a
   history of cardiac problems who was experiencing severe chest pains.” 21
           The officers in this case acted similarly to the prison official in Easter.
   As recounted above, the district court found material fact disputes over
   whether all three officers acted deliberately indifferent towards Qualls. That
   means a reasonable jury could conclude on the evidence at this stage that each
   officer knew Qualls had swallowed a bag full of drugs, vomited multiple
   times, screamed for help, pleaded to go to the hospital, and had steadily
   deteriorated since his arrival at the jail. Further, a reasonable jury could
   conclude that no officer sought medical assistance for Qualls. In other words,
   a reasonable jury could find that the officers each refused to treat Qualls,
   ignored his cries for help, and overall evinced a wanton disregard for Qualls’s




           19
               Joseph ex rel. Est. of Joseph v. Bartlett, 981 F.3d 319, 330 (5th Cir. 2020) (quoting
   District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018)).
           20
             Easter v. Powell, 467 F.3d 459, 465 (5th Cir. 2006) (per curiam) (quoting Domino,
   239 F.3d at 756).
           21
                Id.




                                                  9
Case: 21-40457           Document: 00516340230       Page: 10    Date Filed: 06/01/2022




                                      No. 21-40457


   serious medical needs. The officers’ three counter arguments do not
   persuade us otherwise.
          First, the officers argue that the record does not support that they
   refused to treat Qualls. We disagree. As we already explained, the district
   court found a genuine fact dispute over whether each officer knew Qualls had
   asked to go to the hospital, and no officer took him or otherwise sought
   medical assistance for him. But even if it were true that the officers didn’t
   technically refuse to treat Qualls, it’s also of little consequence. Even if a jury
   merely finds that the officers ignored Qualls’s complaints or otherwise
   evinced a wanton disregard for his serious medical needs, then that would
   still be enough to support a violation of Qualls’s rights. 22 So whether the
   officers refused Qualls’s requests, or merely disregarded them, makes no
   difference on this record.
          Second, the officers argue that the district court and Sims identify
   “nothing more than the ‘broad general propositions’ [we have] repeatedly
   held ‘are not enough to overcome qualified immunity.’” But in the same
   breath the officers footnote their agreement that we have clearly established
   it violates a prisoner’s rights if officials “refused to treat him, ignored his
   complaints, intentionally treated him incorrectly, or engaged in similar
   conduct that would clearly evince a wanton disregard for serious medical
   need.” That’s exactly what a reasonable jury could conclude on this record,
   and so this argument fails to persuade us.
          Third, the officers imply that Easter is distinguishable because the
   officers here monitored Qualls, provided him sustenance, spoke with him,
   cleaned him and his cell, and so on. But those facts aren’t as helpful to the
   officers as they think. Prominently missing in this record are any facts


          22
               See id.




                                           10
Case: 21-40457       Document: 00516340230         Page: 11    Date Filed: 06/01/2022




                                    No. 21-40457


   suggesting the officers addressed Qualls’s serious medical needs—what
   matters under Easter. 23 More importantly, these facts capture in a nutshell
   why the officers aren’t entitled to qualified immunity at this point. On this
   record and without considering genuineness, the officers had a front-row seat
   to Qualls’s agonizing demise but did nothing to stop it.
                                         IV
          Our review at this stage is hemmed in. Perhaps the jury will discount
   Sims’s evidence. 24 Perhaps not. All we can say now is that (1) the fact
   disputes identified by the district court are material to Sims’s deliberate
   indifference claims, and (2) our decision in Easter clearly established Qualls’s
   rights before the officers allegedly violated them. AFFIRMED.




          23
               Id.
          24
           Qualified immunity remains a live issue for trial. See Pattern Civ. Jury
   Instr. 5th Cir. 10.3 (2020).




                                          11